Dismiss and Opinion Filed June 22, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00401-CV

                       DEANGELO BOSTON, Appellant
                                  V.
                     ST. THOMAS PLACE APTS, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00709-D

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      This is an appeal from the trial court’s amended final judgment of possession

in a forcible-detainer suit.   The judgment was not superseded, and a writ of

possession was served on appellant. Because it appeared appellant was no longer in

possession of the property, and a forcible detainer action generally becomes moot

when the tenant is no longer in possession of the premises, we questioned our

jurisdiction over the appeal. See Marshall v. Housing Auth. of City of San Antonio,

198 S.W.3d 782, 785, 787 (Tex. 2006) (possession of premises is only issue in

forcible detainer action; issue of possession becomes moot when tenant vacates

property unless tenant has “potentially meritorious claim of right to current, actual
possession”); Olley v. HVM, L.L.C., 449 S.W.3d 573, 575 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied) (appellate courts lack jurisdiction over moot

controversies).

      By letter dated May 19, 2022, we directed appellant to file a letter brief

addressing the Court’s concern and cautioned that failure to comply by May 31, 2022

could result in dismissal of the case. To date, appellant has not filed a letter brief or

otherwise communicated with the Court.

      When a case becomes moot on appeal, the appellate court must set aside the

trial court’s judgment and dismiss the case. See Marshall, 198 S.W.3d at 785, 790.

Accordingly, on the record before us, we vacate the trial court’s amended final

judgment of possession and dismiss the case as moot. See id. at 790.




                                             /Bill Pedersen, III//
220401f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEANGELO BOSTON, Appellant                  On Appeal from the County Court at
                                            Law No. 4, Dallas County, Texas
No. 05-22-00401-CV          V.              Trial Court Cause No. CC-22-00709-
                                            D.
ST. THOMAS PLACE APTS,                      Opinion delivered by Justice
Appellee                                    Pedersen, III, Justices Partida-
                                            Kipness and Nowell participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s April 26, 2022 amended final judgment and DISMISS the case.


Judgment entered this 22nd day of June 2022.




                                      –3–